DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2399784A1) in view of Guenter (DE3737230 A1 and the machine translation). 

4.      Regarding to claim 1, Sato teaches a  method for production of an interior unit [Figure 2a in Sato] for a motor vehicle (as described in paragraph 0006 in Sato) comprising: production of a support (side lining 1, as can be seen from Figure 2a in Sato), the support (1) having an
enclosed front side (front side 1a, as described in paragraph 0016 in Sato), wherein at a backside (1b) of the support (1) a screw boss (17, as described in paragraph 0025 and can be seen from Figure 2a in Sato) is formed having a (18, as described in paragraph 0025 and can be seen from Figure 2a in Sato) sealed by a support section (11) in a direction of the enclosed front side (1a) of the support (1) [as can be seen from Figure 2a in Sato], which support section (11) includes a reduced wall thickness in comparison to a remainder of the support (1) [as can be seen from Figure 2a in Sato].  However, Sato does not explicitly disclose the support being formed by injection molding and production of a foam layer at the enclosed front side of the support. Guenter, however, discloses a support (carrier 4) formed by injection molding (as described in paragraph 0014 in Guenter) and production of a foam layer (cushion layer 5 made of plastic foam, as described in paragraph 0014 in Guenter).  At a front side of the support (4) [as can be seen from Figure 2 in Guenter].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior unit in Sato to include a support formed by injecting molding and a foam layer, as taught by Guenter, as a well-known method of manufacturing an object and to provide cushioning and a desired softness to a component [as described in paragraph 0002 and 0014 in Guenter].  

5.    Regarding to Claim 2, Sato modified by Guenter, teaches the method according to Claim 1, wherein after production of the foam layer (as described in paragraph 0014 in Guenter), the support section (11 in Sato) sealing the drill hole (18) of the screw boss (17) is pierced by a punching tool (self-tapping screw 3, as described in paragraph 0006 and can be seen from Figures 2a-2b in Sato).


6.     Regarding to Claim 3, Sato modified by Guenter, teaches the method according to Claim 1, having a decorative layer (skin or film 6 that is designed, as described in paragraph 0014 in Guenter) is produced on a side of the foam layer (5 in Guenter)  facing away from the support (4 in Guenter) [as described in paragraph 0014 and can be seen from Figure 2 in Guenter]. 

7.    Regarding to Claim 4, Sato modified by Guenter, teaches the method according to Claim 3, wherein the decorative layer (6 in Guenter) is pierced (via self-tapping screw 3) through in a region of the drill hole (18 in Sato) of the screw boss (17 in Sato [as can be seen from Figure 2a-2b in Sato].  

8.    Regarding to Claim 10, Sato modified by Guenter, teaches the method according to Claim 1, wherein the support (1 in Sato) and foam layer (5 in Guenter) are assembled into an interior unit [Figure 2a in Sato] for a motor vehicle [as described in paragraph 0006  and can be seen from Figure 2a in Sato].

9.    Regarding to Claim 11, Sato modified by Guenter, teaches the method according to Claim 10, wherein the interior unit [Figure 2a in Sato] is assembled into a screw connection (via self-tapping screw 3, 7, and 18, as can be seen from Figure 2a) and at least one attachment part (component/cup holder base 2) which is (3) screwed into the drill hole (18) of the screw boss (17) [as can be seen from Figure 2a in Sato].

10.	Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2399784A1) in view of Guenter (DE3737230 A1), as applied above in claim 1, in further view of Starke (DE10160173A1 and the machine translation). 

11.   Regarding to Claim 5, 6, 9 Sato modified by Guenter, teaches the method according to Claim 3, having a decorative layer (6 in Guenter). However, the combination of Guenter and Starke does not explicitly disclose the decorative layer being produced by spray application, powder sintering, and polyurethane. Starke, however teaches a decorative layer being formed from spray application, powder sintering and polyurethane [as described in paragraph 0004-0005 in Starke].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato and Guenter to include a technique of forming a layer from spray application, powder sintering, or polyurethane, as taught by Starke, as well known techniques used for manufacturing [as described in paragraph 0004-0005 in Starke].  




12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2399784A1) in view of Guenter (DE3737230 A1), as applied above in claim 1, in further view of Iwasaki et al. (US 2018/0079372). 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
13.    Regarding to Claim 7-8, Sato modified by Guenter, teaches the method according to Claim 1, having a support and a foam layer.  However, the combination of Sato and Guenter does not explicitly disclose the support is produced from a fiber-reinforced thermoplastic material and the foam layer is produced from polyurethane foam. Iwasaki et al., however, teaches the use of a fiber-reinforced thermoplastic material [as described in paragraph 0100 in Iwasaki et al.] and a polyurethane foam [as described in paragraph 0075 in Iwasaki et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material in the combination of Sato and Guenter, to include a fiber-reinforced thermoplastic material and a polyurethane foam, as taught by Iwasaki et al., as a well-known material used for manufacturing to obtain desired mechanical and thermal properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/NIRVANA DEONAUTH/           Examiner, Art Unit 3726